Oakley, Ch. J.
As it does not appear that the judge who tried the issues, deemed the case to be “ difficult or extraordinary,” and there is no evidence that the prosecution of the suit has been “ unreasonably or unfairly conducted,” I am satisfied, *684that I have no power to make any additional allowance. It is a mistake to suppose that this action is a proceeding to compel the determination of a claim to real property, within the meaning of the Code. The proceedings to which alone § 308 refers, are those specially authorized hy the revised statutes (2 R. S, or p. 312), and the provisions ip relation to which, although modified in form, the Code, hy an express provision, has retained in force (§ 449). The motion is denied without costs.
Approved on consultation.